UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1034


In Re:   ALAN BEAVER LAVERTE WAY,

                Petitioner.




    On Petition for Writ of Mandamus.       (8:02-cr-00210-DKC-1)


Submitted:   May 28, 2009                      Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan Beaver Laverte Way, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan       Beaver    Laverte      Way       petitions    for     a   writ    of

mandamus    seeking      an     order    to       compel   the    district       court   to

dismiss his indictment.           We conclude that Way is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                    In re First Fed. Sav. &

Loan   Ass’n,    860     F.2d     135,   138       (4th    Cir.     1988).       Further,

mandamus    is     a    drastic    remedy         and   should    only      be   used    in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Way is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with       oral     argument      because       the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                              2